Danforth, J.
From the statement of facts, it appears that the injury complained of arises from the turning of mere surface water, — that which accumulated from rains and melting snows, — from its accustomed course upon land of plaintiff. This being caused by erections upon defendants’ laud authorized by law, no action will lie. Dickenson v. Worcester, 7 Allen, 19; Flagg v. same, 13 Gray, 601; Barry v. Lowell, 8 Allen, 127; Parks v. Newburyport, 10 Gray, 28, and cases cited. Judgment for defendants.
Appleton, C. J., Cutting, Walton, Dickerson and Barrows, JJ., concurred.